Citation Nr: 0918831	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-14 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence to reopen the claim for 
service connection for hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1966 to 
December 1969.

The RO previously denied service connection for bilateral 
hearing loss in an April 1986 rating decision.  Although 
notified of the denial, the Veteran did not initiate an 
appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) from February 2005 and November 2006 rating 
decisions.  In the February 2005 rating decision, the RO 
reopened and then confirmed and continued the denial of 
service connection for bilateral hearing loss.  The Veteran 
filed a notice of disagreement (NOD) in October 2005 and the 
RO issued a statement of the case (SOC) in April 2006.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in June 2006.  The RO issued a 
supplemental SOC (SSOC) reflecting the continued denial of 
the claim in November 2006.

In the November 2006 rating decision, the RO denied service 
connection for tinnitus.  The Veteran filed a NOD which was 
received by the RO in December 2006.

In the February 2005 rating decision, the RO reopened and 
addressed the merits of the Veteran's claim for service 
connection for a bilateral hearing loss.  However, regardless 
of the RO's actions, given the RO's April 1986 denial of the 
claim for service connection for hearing loss, the Board has 
a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to 
address the question of whether new and material evidence has 
been received to reopen the claim for service connection.  
That matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  
As the Board must first decide whether new and material 
evidence to reopen the claim has been received-and in view 
of the Board's favorable disposition of the request to 
reopen-the Board has characterized the appeal involving 
hearing loss as encompassing the first two matters set forth 
on the title page. 

The Board's decision reopening the claim for service 
connection for hearing loss is set forth below.  The claim 
for service connection for bilateral hearing loss, on the 
merits, along with the claim for service connection for 
tinnitus-for which the Veteran has completed the first of 
two actions needed to perfect an appeal of this claim to the 
Board-are addressed in the remand following the order; these 
matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the Veteran when further action, on his part, is required. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  In an April 1986 rating decision, the RO denied service 
connection for hearing loss; although notified of the denial 
in an April 1986 letter, the Veteran did not initiate an 
appeal.

3.  Evidence associated with the claims file since the April 
1986 denial of the claim for service connection for hearing 
loss is not cumulative and redundant of evidence of record at 
the time of the prior denial, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The RO's April 1986 denial of service connection for 
hearing loss is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008).



2.  As evidence received since the RO's April 1986 denial is 
new and material, the criteria for reopening the claim for 
service connection for hearing loss are met.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as applicable to 
claims filed since August 29, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition of the request to 
reopen, all notification and development actions needed to 
fairly adjudicate this aspect of the appeal have been 
accomplished. 

II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In April 1986, the RO denied the Veteran's claims for hearing 
loss.  The pertinent evidence of record at the time of the 
April 1986 rating decision included the service treatment 
records and a private treatment noted dated March 1984 with a 
diagnosis of sensorineural deafness for tones over 2000 
Hertz.  The private audiologist stated that the Veteran first 
noted loss of hearing for high tones while in military 
service in England.  The denial was primarily based on the 
fact that there was no evidence that the Veteran's hearing 
loss was incurred during service.  

Although notified of the RO's April 1986 decision in a letter 
dated that same month, the Veteran did not initiate an 
appeal; hence, that decision is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 
20.302, 20.1103. 

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

The Veteran sought to reopen his claim for service connection 
in August 2004.  Regarding petitions to reopen filed on or 
after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and 
is not duplicative or "merely cumulative" of other evidence 
then of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the RO's 
April 1986 denial of service connection.  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992). 

Among the evidence associated with the claims file since the 
RO's April 1986 denial of service connection is the May 2006 
letter in which a private doctor diagnosed the Veteran with 
sensorineural hearing loss related to noise exposure in 
service.  The Board finds that this evidence provides a basis 
for reopening the claim for service connection for hearing 
loss.

At the time of the April 1986 rating decision, there was no 
medical evidence support a finding of service connection-
specifically, a relationship between the Veteran's hearing 
loss and active duty.   However, the May 2006 letter from a 
private doctor reflects an opinion that suggests, at least, a 
possible basis for establishing service connection for a 
hearing loss disability.

The Board finds that this evidence is "new" in that it was 
not before agency adjudicators at the time of the April 1986 
denial of service connection, and is not duplicative or 
cumulative of evidence previously of record.  Moreover, this 
evidence is "material" in that it addresses whether there is 
a relationship between the Veteran's current hearing loss and 
service.  Hence, this evidence raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection.
As noted above, for the purposes of determining whether the 
claim should be reopened, the evidence is presumed to be 
credible.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
hearing loss are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156. 


ORDER

As new and material evidence to reopen the claim for service 
connection for hearing loss, has been received, to this 
limited extent, the appeal is granted. 


REMAND

The Board's review of the claims file reveals that further RO 
action primarily on the claims for service connection for 
bilateral hearing loss is warranted.

The Veteran asserts that his exposure to loud noise while in 
service has caused his hearing loss and tinnitus.  
Specifically, he asserts that he experienced in-service noise 
exposure while working as a flight line mechanic while 
stationed in England. 

The service treatment records reflect that the Veteran 
presented with complaints of loss of hearing in his right ear 
as a result of impacted cerumen in June 1966.  Both of his 
ears were irrigated.  The Veteran again had impacted cerumen 
in July 1968 and October 1969.  The reports of January 1966 
entrance examination and October 1969 separation do not 
reflect hearing loss in either ear.  

However, the Board notes that the absence of in-service 
evidence of hearing loss is not fatal to a claim for that 
disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993). 

Post-service VA treatment records include testing results 
reflecting hearing loss in each ear to an extent recognized 
as a disability for VA purposes pursuant to 38 C.F.R. § 
3.385. 

In a May 2006 statement, a private doctor opined that the 
Veteran's sensorineural hearing loss was due to noise 
exposure while in active military duty.  However, the doctor 
did not provide an evidentiary or medical rationale for this 
conclusion, nor did he indicate whether he had reviewed any 
pertinent evidence, to include the Veteran's service 
treatment records.  

The veteran was afforded a VA audiological "examination" in 
January 2005, by an audiologist, a non-physician.  The 
audiologist opined that, while the Veteran was exposed to 
excessive noise levels while serving on the flight line, it 
was not likely that the hearing loss was directly related to 
military noise exposure based upon normal audiometric results 
obtained at discharge from military service.  The Board 
notes, however, that VA has not obtained an actual medical 
opinion-from a physician-to address the medical nexus 
question.  

Under these circumstances, the Board finds that VA 
examination by an Ear, Nose, and Throat (ENT) physician, with 
appropriate testing, to obtain a medical nexus opinion-based 
on full consideration of the Veteran's documented medical 
history and assertions, and supported by stated rationale-is 
needed to resolve the claim for service connection for 
bilateral hearing loss.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008). 

Hence, the RO should arrange for the Veteran to undergo VA 
ENT examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to 
report to the scheduled testing and/or examination, without 
good cause, shall result in denial of the reopened claim.  
See 38 C.F.R. § 3.655(b).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
Veteran fails to report to the scheduled testing and/or 
examination, the RO should obtain and associate with the 
claims file (a) copy(ies) of the notice(s) of the date and 
time of the appointment(s) sent to him by the pertinent VA 
medical facility.

To ensure that all due process requirements are met, the RO 
should also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the Veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for service 
connection for bilateral hearing loss. 

Finally, as indicated in the Introduction, above, the claims 
file reflects that the Veteran has filed a timely NOD with 
the November 2006 rating decision regarding the denial of 
service connection for tinnitus.  By filing a timely NOD with 
the denial of service connection, the Veteran has initiated 
appellate review on this issue.  38 C.F.R. § 20.302(a) 
(2008).  However, the RO has yet to issue a SOC with respect 
to this claim, the next step in the appellate process.  See 
38 C.F.R. § 19.29 (2008); Manlincon v. West, 12 Vet. App. 
238, 240- 41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997). 

Consequently, the claim for service for tinnitus must be 
remanded to the RO for the issuance of a SOC.  Id.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202 (2008). 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO must furnish to the Veteran 
and his representative an SOC addressing 
the claim for service connection for 
tinnitus.  The RO should also furnish a 
VA Form 9 (Appeal to Board of Veterans' 
Appeals), and afford them the applicable 
time period for filing a perfected appeal 
as to this issue.  

The Veteran and his representative are 
hereby reminded that to obtain appellate 
review of any matter not currently in 
appellate status-specifically, the claim 
for service connection for tinnitus-a 
timely appeal must be perfected (here, 
within 60 days of the issuance of the 
SOC). 

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  The RO should notify the Veteran 
of the type of evidence that is his 
ultimate responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's 
response expires, the RO should arrange 
for the Veteran to undergo VA ENT 
examination, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  Audiometry, and speech 
discrimination testing, for each ear, 
should be accomplished (with all results 
made available to the examining physician 
prior to completion of his or her 
report), and all clinical findings should 
be reported in detail.

Based on the eudiometry and speech 
discrimination testing results, the 
physician should specifically indicate, 
which respect to each ear, whether the 
Veteran currently has hearing loss to an 
extent recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz of 26 decibels 
or greater; or speech recognition scores 
using the Maryland CNC Test of less than 
94 percent). 

Then, with respect to each diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability is the result of injury or 
disease incurred or aggravated in 
service, to specifically include claimed 
noise exposure during the Veteran's 
service. 

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments 
expressed, in a printed (typewritten) 
report. 

5.  If the Veteran fails to report to the 
scheduled testing and/or examination, the 
RO must obtain and associate with the 
claims file copy(ies) of any notice(s) of 
the date and time of the appointment(s) 
sent to him by the pertinent facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for bilateral hearing 
loss.  If the Veteran fails, without good 
cause, to report to the scheduled testing 
and/or examination, in adjudicating the 
claim, the RO should apply the provisions 
of 38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should consider the 
claim in light of all pertinent evidence 
and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


